Citation Nr: 0835108	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-04 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk


INTRODUCTION

The veteran had active service from October 1972 to October 
1976.  

The record reflects that the veteran had requested a Board 
hearing in conjunction with this appeal, and that such a 
hearing was scheduled for September 2006.  However, the 
veteran failed to report for this hearing.  Accordingly, his 
hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.704(d).

The record shows that during the pendency of this appeal, the 
RO denied the veteran service connection for depression, 
panic attacks, and anxiety in a March 2006 rating decision.  
However, these issues have not been prepared or certified for 
appellate review.  Thus, the only issue before the Board is 
the claim for entitlement to service connection for PTSD.  

The Board observes that in the VA Form 9, the veteran stated 
that he wanted to substitute anxiety attacks for his PTSD 
claim.  However, as noted above, this was interpreted as a 
new claim by the RO and will be viewed as such by the Board.  
Therefore, the veteran's claim for PTSD is not considered 
withdrawn due to the veteran's choice of language in his VA 
Form 9.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the evidence in the claims folder 
establishes that the veteran does not have a diagnosis of 
PTSD in accordance with the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the veteran was provided with VCAA notice 
in March 2005, prior to the July 2005 rating decision.  Thus, 
the requirements of Pelegrini have been satisfied.   

In the aforementioned correspondence, the RO informed the 
veteran of what the evidence must show to establish 
entitlement to service connection for PTSD.  The RO also 
explained what information and evidence he must submit and 
what information and evidence will be obtained by VA.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159 (b), as well as the Court's holding in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that the veteran was not provided VCAA 
notice regarding the elements of effective date or disability 
rating.  However, he was provided with such information by a 
notification letter dated in March 2006.  Moreover, the 
veteran's claim for service connection for PTSD is being 
denied and, consequently, no disability rating or effective 
date will be assigned.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the claims folder.  The RO obtained 
the veteran's VA outpatient treatment records and the veteran 
notified the RO in March 2006 that he had no other evidence 
to submit regarding his claim.  The veteran was afforded a VA 
medical examination in June 2005.  The examiner was asked to 
determine whether the veteran's alleged mental disorder could 
be diagnosed as PTSD and an opinion as to whether the 
condition could be directly attributed to the veteran's 
active service.  The Board observes that the examiner did not 
provide a nexus opinion; however, the examiner explained that 
the veteran did not have PTSD in accordance with the DSM-IV 
criteria.  Thus, no further examination or opinion is needed 
in this case because there is no persuasive or competent 
evidence that the veteran has a diagnosis of PTSD.    

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002).  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in 
service.  38 C.F.R. § 3.303(a) (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f). Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: 
(1) A person must have been "exposed to a traumatic event" 
in which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others" and (2) "the person's 
response [must have] involved intense fear, helplessness, or 
horror."  DSM-IV at 427-28.  These criteria are no longer 
based solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response).  Hence, under the DSM-IV, the 
mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.


III.	Analysis

The veteran contends that he has incurred PTSD as a result of 
his active service.   

Initially, the Board notes that, based on the record as a 
whole, the veteran does not have a diagnosis of PTSD.  In the 
June 2005 VA examination report, the examiner stated that 
although there were some post-traumatic symptoms found, the 
diagnostic criteria for PTSD were not met.  Specifically, the 
examiner noted that there was no criterion A event as 
described in the DSM-IV criteria.  Further, it was noted in 
the report that the veteran's symptoms moderated after 
service until the September 11, 2001, terrorist attacks took 
place.  Aside from the aforementioned examination report, 
there is no evidence of record that provides a credible and 
supported diagnosis of PTSD.  The VA medical records only 
show numerous diagnoses of depression, uncomplicated 
bereavement, as well as a panic disorder and substance abuse.  
There is no mention of PTSD in any of the medical records 
except when the veteran tested negative for a PTSD screen in 
June 2004.  

Moreover, even if the veteran had a competent medical 
diagnosis of PTSD, there is no verified in-service stressor 
to base a diagnosis upon.    

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99.  If the VA determines 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or written 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors. Doran v. Brown, 6 Vet. App. 
283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) 
(wherein the Court stated, "If the veteran engaged in 
combat, his/her lay testimony regarding stressors will be 
accepted as conclusive evidence of the presence of in-service 
stressors").  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.

The veteran does not assert that he was engaged in combat.  
Indeed, the veteran's DD Form 214 shows that the veteran was 
stationed in California and several other states, but never 
served overseas.  The service records show that the veteran 
served in the Marines Corps.  His military occupational 
specialty (MOS) of an aircraft mechanic does not suggest any 
combat related activity.  Thus, the Board finds that the 
provisions of 1154(b) do not apply in this case.  Since the 
veteran was not engaged in combat, the veteran's in-service 
stressors must be corroborated.  

In an April 2005 statement, the veteran discussed several 
incidents that he believes contributed to his alleged PTSD.  
The first stressor is related to the veteran's time in 
service as an air-craft mechanic.  He stated that, as part of 
his duties, he had to take apart wreckage to determine the 
cause of a plane crash, which made him think of the crew 
members who were killed.  Another in-service stressor that 
the veteran identified was that he had to unload body bags of 
fellow soldiers killed in Vietnam.  The veteran also 
mentioned that he was most bothered when he saw young Marines 
boarding to go to Vietnam and knew that most of them would be 
killed.  He also notes that the incidents of September 11, 
2001, triggered his PTSD and that he has had nightmares since 
that time.  Lastly, he stated that his stepson was called to 
active duty, which caused him to be concerned for his 
welfare.  

First, the Board notes that several of the veteran's 
stressors, including the events of September 11th and the 
veteran's stepson leaving for active service, did not occur 
during the veteran's time in service.  To warrant service 
connection for PTSD, there must be an in-service stressor.  
As such, these stressors cannot be used to grant service 
connection for PTSD.  With respect to the in-service 
stressors of dissembling aircraft from a crash site and 
unloading body bags, the Board notes that the veteran has 
provided insufficient information regarding the stressors to 
allow for verification of their occurrence.  The veteran 
failed to provide specific dates for any of the 
aforementioned stressors.  Without a narrower time frame of 
approximately 90 days or less, VA is unable to formulate a 
request to the Joint Services Records Research Service 
(JSRRC) to research records to see if the actual events 
occurred.  In addition, the veteran has not submitted or 
indicated any evidence that would corroborate his alleged in-
service stressors nor is it shown by his service records.  
After considering the evidence of record, the Board finds 
that the veteran does not have a verified or verifiable 
stressor.  In the absence of a verified or verifiable 
stressor event which is the cornerstone of a PTSD claim, 
service connection for PTSD must be denied.  38 C.F.R. § 
3.304(f).

Without verification of the veteran's stressors, there is no 
need to discuss the question of medical nexus.  See 38 C.F.R. 
§ 3.304(f).  

The preponderance of the evidence is against a grant of 
service connection for PTSD, as the veteran has not alleged 
any in-service stressor event which is verified and there is 
no competent medical diagnosis of PTSD that conforms to the 
DSM-IV criteria.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


